Deny and Opinion Filed June 21, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00473-CV

               IN RE DALLAS PLUMBING COMPANY, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-06093

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Before the Court is relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply. In the petition, relator asks us to compel the

trial court to rescind its order denying its motion for leave to designate a responsible

third party and grant leave of court to designate Dallas Excavation Systems, Inc. as

a responsible third party.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). After

reviewing the petition, response, reply, and the record, we conclude that relator has
failed to show an abuse of discretion. Accordingly, we deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a).




                                           /Cory L. Carlyle/
220473f.p05                                CORY L. CARLYLE
                                           JUSTICE




                                         –2–